                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

PATRICK ROMES/IBRAHIM HAKIM X                                                PLAINTIFF
ADC #114867

v.                          CASE NO. 5:19-CV-00283 BSM

WILLIAM STRAUGHN, et al.                                                 DEFENDANTS

                                        ORDER

       After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended disposition [Doc. No. 5] is adopted. Plaintiff Hakim X’s official

capacity claims are dismissed with prejudice, and his access to the courts claim and claims

against defendant Marshall Reed are dismissed without prejudice. An in forma pauperis

appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 6th day of November 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
